As filed with the Securities and Exchange Commission on December 31, 2013 Registration No. 333-159419 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CECIL BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 52-1883546 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 127 North Street Elkton, Maryland21921 (410) 398-1650 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Cecil Bancorp, Inc. 2009 Equity Incentive Plan (Full title of the plan) Terrie G. Spiro President and Chief Executive Officer 127 North Street Elkton, Maryland21921 (410) 398-1650 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: James C. Stewart, Esq. Spidi & Fisch, PC 1227 25th Street, N.W., Suite 200 West Washington, D.C.20037 (202) 434-4660 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Explanatory Statement Cecil Bancorp,Inc. (the “Company”) is filing this Post-Effective Amendment No. 1 (the “Post-Effective Amendment”) in order to deregister certain shares of its common stock, $0.01 par value per share (the “Common Stock”), that were previously registered by the Company pursuant to the Registration Statement on Form S-8 (File No. 333-159419), filed with the Securities and Exchange Commission (the “SEC”) on May 22, 2009 (the “Registration Statement”), relating to the registration of 368,935 shares of the Common Stock issuable under the Cecil Bancorp, Inc. 2009 Equity Incentive Plan. In accordance with an undertaking made by the Company in Part II of the Registration Statement to remove from registration by means of a post-effective amendment any of the securities that had been registered for issuance that remain unsold at the termination of the offering, the Company hereby amends the Registration Statement to remove from registration all shares of the Common Stock registered but remaining unsold as of the date hereof, if any, under the Registration Statement and to terminate the effectiveness of the Registration Statement and the offering thereunder. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Elkton, State of Maryland, on December 18, 2013. CECIL BANCORP, INC. By: /s/ Terrie G. Spiro Terrie G. Spiro President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Terrie G. Spiro Terrie G. Spiro President and Chief Executive Officer (Principal Executive Officer) December 18, 2013 /s/ R. Lee Whitehead R. Lee Whitehead Senior Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) December 18, 2013 /s/ William H. Cole, IV William H. Cole, IV Chairman of the Board and Director December 18, 2013 /s/ Matthew G. Bathon Matthew G. Bathon Director December 20, 2013 /s/ Arthur S. Hock Arthur S. Hock Director December 18, 2013 /s/ Arthur S. Hock Arthur S. Hock Director December 18, 2013 /s/ Thomas L. Vaughan, Sr. Thomas L. Vaughan, Sr. Director December 18, 2013
